Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   DETAILED ACTION
                                                         REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited expression of a range within a range (i.e. preferable --) in line 3 of claim 11 is indefinite.  A separate dependent claim with a narrower limitation is suggested.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Datashvili et al. (US 2019/0002615 A1).
Datashvili et al. teach polypropylene modified (grafted) with 2 wt.% of silane (A) and 0.2 or 0.4 wt.% of itaconic acid obtained by one-pot process in table 1 and a composition further comprising glass fiber thereof in table 3 which would meet the instant claims 1, 2, 5 and 7.  Datashvili et al. teach a high melt strength and pellets, sheets, fibers or other desired shapes and/or profiles in [0012], in table 1 and [0052] and films, pouches, bags and containers in [0074-0078] which would meet the instant claims 8 and 16.
Although the silane (A) is taught as vinyltrimethoxysilane in [0087], Datashvili et al. teach that the silane (A) would be an oligomeric silane in Scheme 1 in ]0043] after hydrolysis and condensation as well as in Scheme 2 which would meet the recited oligomeric silanes of claim 1 since the instant specification defines that oligomeric alkoxy silanes comprise several alkoxy groups and two or more unsaturated carbon-carbon bonds per molecule in lines 8-9 of page 11.
 The itaconic acid would meet the recited compound capable of generating free radicals of claim 1.  Datashvili et al. teach further utilization of peroxide in [0089] which would meet the recited compound capable of generating free radicals of claim 1.
Datashvili et al. teach long-chain branched polypropylene meeting the instant silane modified polypropylene which would be expected to be shaped and recycled repeatedly inherently meeting claim 1 since Datashvili et al. teach a high melt strength.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Datashvili et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Thus, the instant invention lacks novelty.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Datashvili et al. (US 2019/0002615 A1) as applied to claims 1, 2, 5, 7, 8 and 16 above, and further in view of EP 2740762 A1.
The instant claim 7 further recites other optional additives over Datashvili et al.
Utilization of various additives for modifying properties of polymer such as light stabilization and coloring is well-known as taught by [0025] of EP.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known additives taught by EP in the composition of Datashvili et al. in order to modify properties such as providing  light stabilization and coloring absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Schlosser et al. (US 6,864,323) with US 3,646,155 incorporated by reference.
Schlosser et al. teach a composition useful for grafting polyolefin comprising peroxide and organofunctional silane having two unsaturated carbon-carbon bonds per molecule with a catalyst such as maleic acid at col. 3, line 15 to col. 5, line 30.  The instant specification defines that oligomeric alkoxy silanes comprise several alkoxy groups and two or more unsaturated carbon-carbon bonds per molecule in lines 8-9 of page 11 and thus the organofunctional silane having two unsaturated carbon-carbon bonds per molecule taught by Schlosser et al. would meet the instant oligomeric alkoxy silanes.
 Although examples teach utilization PE (polyethylene), Schlosser et al. teach and equate the polyethylene (PE) and polypropylene (PP) at col. 3, lines 15-17 and thus utilization of PP in lieu of PE would have been obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Examples in table 3 teach utilization 10 g of the crosslinking composition taught in table 1 per 1000 g of PE yielding MFR of 31-40 g/10 min (21.6 kg/190oC) meeting the instant claim 2.  The grafted PE or PP having such MFR would be expected to be recycled repeatedly and the recited “repeatedly” would encompass one recycling absent further limitations.
The 10 g of the crosslinking composition taught in table 1 per 1000 g of PE would encompass/overlap the recited amounts of oligomeric silanes and free-radical generator.
Schlosser et al. further teach US 3,646,155 incorporated by reference at bottom of col. 5 and the US 3,646,155 teach utilization of PE and up to 50 wt.% of PP at col. 2, lines 17-26 which would make the instant claims 3, 5 and 6 obvious.
As to the recited mixed polyolefin waste of claims 4 and 13 (process claim 9 is further discussed below), whether the polyolefin is a virgin or recycled would be immaterial absent further limitations such as properties since the polyolefin would comprise the same backbone chains regardless of whether it is recycled or not. 
Schlosser et al. teach employing additives such as a heat stabilizer at col. 5, lines 31-41 and filled plastics at col. 6, lines 41 and 51-64 which would make the instant claim 7 obvious.
Schlosser et al. teach various articles such as pipes having an improvement in quality at col. 6, lines 43-50 would meet the instant claims 8 and 16.
As to process claims 9-15, Schlosser et al. further teach utilization of an extruder and injection of at least components (i), (ii) and (iii) (see claim 1 for the designations) and a second step of adding a catalyst and pelleting thereof and various moldings at col. 6, lines 1-19.  Thus, at least adding the components (iii) and the catalyst thereafter would make the recited steps of claim 9 obvious.  Utilization of co-rotating twin-screw extruder and a temperature of 210oC are also taught at bottom of col. 8 meeting the recited step iv) of claim 9 and 14.  The various moldings would meet claim 15 as well.  As to claims 10-13, limitations discussed for the composition at the above page 6 would meet or make them obvious. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the PP in the examples of Schlosser et al. in lieu or in addition to PE since Schlosser et al. teach and equate the polyethylene (PE) and polypropylene (PP) at col. 3, lines 15-17 and since US 3,646,155 has been incorporated by reference in which utilization of a mixture of PE and PP is taught and further to add the components (iii) and the catalyst thereafter into the co-rotating twin-screw extruder with heating to a temperature to 210oC, and further to obtain pellets and/or molded articles since Schlosser et al. teach such modifications as discussed above absent showing otherwise.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Backer et al. (US 8,569,417 equivalent to EP 2294100 B1).
Backer et al. (US) teach polypropylene (meeting claims 1 and 5) grafted with γ-acryloxypropyltrimethoxysialne by acetic acid as a catalyst in example 1.
The instant invention further recites that the organofunctional silane is an oligomer (having at least two unsaturated carbon-carbon bonds per molecule) over Backer et al.
Backer et al. teach such oligomeric silanes at col. 4, lines 27-35 and an amount of the silane being 0.5-10 wt.% at col. 7, lines 30-33.  Thus, utilization of such oligomeric silane in an amount of 0.5-5 wt.% would make the instant claim 1 obvious.  Backer et al. further teach utilization of a peroxide in an amount of 0.01-0.5wt.% at col. 8, line 22 to col. 9, line 4.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Backer et al. teach employing fillers at col. 12, lines 24-25 meeting claim 7.
  comprising peroxide and organofunctional silane having two unsaturated carbon-carbon bonds per molecule with a catalyst such as maleic acid at col. 3, line 15 to col. 5, line 30.  
	As to process claim 9, Backer et al. teach adding the unsaturated silane and the peroxide sequentially into a twin-screw extruder at temperature higher than 170oC at col. 10, lines 46-65 and the twin-screw extruder would be co-rotating inherently.  The temperature higher than 170oC would encompass the recited 200oC of claim 9 and see the following case laws.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Backer et al. teach sulphonic acids as the catalyst which would make claim 11 obvious. 
Backer et al. teach various additives and extruded articles having improved melt strength at col. 15, lines 5-54 meeting claims 7, 8, 12, 15 and 16.
Backer et al. teach a blend of polypropylene with less than 50 wt.% of polyethylene at col. 8, lines 4-21 and in abstract which would make the instant claims 3, 4, 6 and 10 obvious.  Further as to the recited mixed polyolefin waste of claims 4 and 13, whether the polyolefin is a virgin or recycled would be immaterial absent further limitations such as properties since the polyolefin would comprise the same backbone chains regardless of whether it is recycled or not.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instant amounts of an oligomer organofunctional silane and the peroxide and/or other catalyst in the example 1 of Backer et al. and further to blend various components in sequences recited in the instant claim 9 since Backer et al. teach such modifications as discussed above absent showing otherwise.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/June 13, 2022                                             /TAE H YOON/                                                                            Primary Examiner, Art Unit 1762